Citation Nr: 1415889	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-37 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1998 to June 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to afford the Veteran a VA examination in connection with this appeal.

The Veteran is currently diagnosed with left knee arthralgia, as shown in the May 2009 VAMC Oklahoma City treatment report.  A March 1999 service treatment record notes that the Veteran injured his left knee in active service.

In a March 2009 x-ray report of the Veteran's left knee, the examiner noted that "[t]he bones and joints of the left knee are intact without evidence of fracture, dislocation, or osseous mass lesion.  No significant degenerative changes are noted."  The "[n]o significant degenerative changes" implies that there are some degenerative changes to the Veteran's left knee.  As such, a VA examination is necessary to evaluate the Veteran's left knee condition.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all pertinent VA medical treatment records, not already on file, and associate them in the Veteran's VA claims folder.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his left knee condition.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left knee condition had its onset in, or is otherwise etiologically related to, active service.  The examiner is also asked to comment upon the Veteran's in-service left knee injury, the March 2009 x-ray report which stated that "[n]o significant degenerative changes are noted," and the diagnosis of arthralgia in May 2009.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

3. Thereafter, readjudicate the service connection claims on appeal.  If the benefits sought on appeal remain denied in any respect, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


